Citation Nr: 0822741	
Decision Date: 07/07/08    Archive Date: 07/17/08

DOCKET NO.  00-01 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

In his February 2000 Substantive Appeal, the veteran 
indicated that he desired a hearing before the Board at his 
local RO.  The record shows that the veteran failed to appear 
for a May 2005 Travel Board hearing and has not requested a 
postponement.  Thus, the veteran's hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2007).    


FINDING OF FACT

The veteran's service-connected PTSD is shown to have been 
productive of a degree of occupational and social impairment 
beyond that contemplated by a 10 percent evaluation, with 
symptoms including survivor guilt, isolating himself from 
non-veterans, bouts of temper, and easy irritability.


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent initial 
evaluation for the service-connected PTSD are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
September 2003.  While this letter was issued after the 
appealed rating decision, the veteran's case was subsequently 
readjudicated in a January 2004 Supplemental Statement of the 
Case, consistent with the Mayfield line of decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This notification 
was provided in a February 2007 letter.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing his PTSD.  Moreover, 
the Board observes that the veteran has not specifically 
asserted a worsening of his PTSD disability picture since his 
October 2003 VA examination, and a reexamination is 
accordingly not warranted.  See VAOPGCPREC 11-95 (April 7, 
1995) (the length of time since the last examination, in and 
of itself, does not warrant a further examination absent a 
complaint of increasing disability). 

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II. Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III. PTSD

The veteran's PTSD has been evaluated under Diagnostic Code 
9411.  Under this section, PTSD manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication, warrants a 
10 percent disability evaluation.  

PTSD which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for 
PTSD which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In evaluating psychiatric disabilities, the Board has adopted 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV).  This manual includes a Global Assessment of Functioning 
(GAF) scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV). A score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  

In an October 1999 rating decision, the RO granted service 
connection for PTSD on the basis of the veteran's current 
diagnosis.  A 10 percent evaluation was assigned, effective 
from March 1999, the date of the claim.  The veteran contends 
his PTSD disability is more severely disabling than as 
reflected by the currently assigned disability rating.  

In conjunction with the current claim, the veteran underwent 
a VA psychiatric examination in September 1999.  During the 
examination, the veteran reported that he constantly had 
thoughts and dreams about Vietnam that made him depressed.  
He also reported being hyper-vigilant and suspicious about 
other people.  However, he stated that he has maintained his 
current job for many years.  Upon examination, the veteran 
denied any auditory or visual hallucinations.  The examiner 
diagnosed him with mild PTSD and assigned a GAF score of 70.  

The veteran had a May 2000 RO hearing.  At the hearing, he 
stated that he experienced problems with anger management and 
sleeping difficulties.  Also, he reported experiencing 
episodes of depression for several days and that he avoided 
contact with other people whenever possible.  He reported 
becoming very concerned about his mental condition after 
having thoughts of wanting to throw his wife out of a window.   

The veteran underwent a second VA examination in October 
2003.  At the examination, the veteran reported anxiety 
attacks, tremors, loss of emotional control, and increased 
headaches as symptoms, in addition to sleeping disorders.  
He also stated that he felt an increasing sense of depression 
and experienced thoughts of giving up.  Despite his PTSD 
symptoms, the veteran continuously maintained full time 
employment.  Significant symptoms noted by the examiner 
included the veteran's survivor guilt, isolating himself from 
non-veterans, bouts of temper, and easy irritability.  The 
examiner diagnosed PTSD with agitated depression and assigned 
a GAF score of 70.    

The overall disability picture appears to represent somewhat 
less psychiatric symptomatology than that contemplated by a 
30 percent evaluation, but significantly more than that 
covered by the assigned 10 percent evaluation.  Both VA 
examination reports and the May 2000 RO hearing show that the 
veteran complained of depression, anxiety, and anger 
management problems, in addition to sleep disturbances.  
Although the veteran has continuously maintained a full time 
occupation for over 30 years, these symptoms have resulted in 
social and occupation impairment by the veteran avoiding 
people at work and isolating himself from non-veterans for 
social activities outside of work, as result of his PTSD 
symptoms.  Other major symptoms include survivor guilt, bouts 
of temper, and easy irritability.  These symptoms are more 
consistent with a 30 percent evaluation.  

That notwithstanding, the evidence of record does not 
indicate that the veteran experiences symptoms to warrant a 
50 percent rating, which include flattened affect, panic 
attacks more than once a week, difficulty in understanding 
complex commands, and impairment of short and long term 
memory, among other symptoms.  

Finally, the veteran has submitted no evidence showing that 
his PTSD has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

After carefully considering the medical evidence and 
resolving the benefit of the doubt in favor of the veteran, 
the Board finds that the veteran's service connected PTSD 
more closely approximates that of a 30 percent initial 
evaluation.  To that extent, the appeal is granted.  
38 C.F.R. § 4.7.


ORDER

An initial evaluation of 30 percent for service connected 
PTSD is granted, subject to the regulations governing the 
payment of VA monetary benefits.




____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


